Citation Nr: 1243232	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  11-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for heart problems, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for loss of bilateral lower extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for vision problems, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and M.R.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a November 2010 hearing with a Decision Review Officer (DRO) held at the RO; a transcript of that hearing is associated with the claims file. 


FINDING OF FACT

During the course of this appeal, the Board was notified that the Veteran died in April 2012.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for heart problems, to include as secondary to diabetes mellitus.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.

3.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for entitlement to service connection for loss of bilateral lower extremities as secondary to diabetes mellitus.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.

4.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for vision problems, to include as secondary to diabetes mellitus.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claims originated (listed on the first page of this decision).







      (CONTINUED ON NEXT PAGE)








ORDER

The appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus is dismissed.

The appeal of entitlement to service connection for heart problems, to include as secondary to diabetes mellitus, is dismissed.

The appeal of entitlement to service connection for loss of bilateral lower extremities, to include as secondary to diabetes mellitus, is dismissed.

The appeal of entitlement to service connection for vision problems, to include as secondary to diabetes mellitus, is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


